                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


TRENT GRADDY                                                                   PLAINTIFF


v.                                No: 1:18-cv-00023 PSH


JESTINY GIBSON                                                               DEFENDANT


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 16th day of August, 2019.



                                                   UNITED STATES MAGISTRATE JUDGE
